Citation Nr: 1129469	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-37 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability prior to June 29, 2007, and a disability rating in excess of 30 percent from August 1, 2007.

2.  Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability.

3.  Entitlement to an initial disability rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1999 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with the current appeal, the Veteran indicated in his VA form 9 submitted in January 2008 that he sought an increase from 10 percent to 20 percent for his service connected right leg radiculopathy.  In a February 2009 rating decision, the RO granted a higher initial 20 percent disability rating for the Veteran's right leg radiculopathy.  As the Veteran indicated that he only sought a 20 percent disability rating for his right leg radiculopathy, that issue has been resolved in full and is no longer before the Board.

Also during the course of the appeal, the RO granted a temporary 100 percent disability rating based on convalescence followed by a higher 30 percent disability rating for the Veteran's cervical spine disability.  In his VA form 9 submitted in January 2008, the Veteran indicated that he sought a disability rating of 50 percent for his cervical spine disability.  Thus, the claim for a higher disability rating for the cervical spine disability before and after the convalescent period remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


The issue of an initial disability rating in excess of 10 percent for a cervical spine disability prior to June 29, 2007, and a disability rating in excess of 30 percent from August 1, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's lumbar spine disability is manifest by objective observation of forward flexion of 30 degrees or less with consideration of pain.

2.  Throughout the period of appeal, the Veteran's right shoulder disability is manifest by no more than a limitation of motion of the dominant shoulder to shoulder level with pain.


CONCLUSIONS OF LAW

1.  With applicability of the benefit of the doubt doctrine, the criteria for a disability rating of 40 percent, but no higher, for a lumbar spine disability have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2010).

2.  The criteria for a disability rating in excess of 20 percent for a right shoulder disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded VA examinations in order to ascertain the current severity of the service-connected disabilities.  

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Lumbar Strain Disability

Effective September 26, 2003 (prior to the filing of the Veteran's claim in August 2005) the criteria for rating all spine disabilities (to include intevertebral disc syndrome(IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

On VA examination in September 2005, the Veteran complained of daily severe flare-ups that were caused by overexertion, sitting, walking, bending, twisting, stress, and fatigue.  He said that he experienced moderate, frequent, radiating pain.  Concerning incapacitating episodes, it was noted that within the previous twelve months, he was in bed for three days.  The examiner observed that the Veteran's posture was mildly flexed forward.  He walked with a stiff gait pattern.  No kyphosis, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis was observed.  The examiner opined that muscle spasm, localized tenderness or guarding was severe enough to be responsible for abnormal gait.  Lumbar flexion was to 55 degrees with pain beginning at 21 degrees.  Extension was to 22 degrees with pain beginning at 19 degrees.  Left lateral flexion was to 23 degrees with pain.  Right lateral flexion was to 24 degrees with pain beginning at 21 degrees.  Left lateral rotation was to 32 degrees with pain.  Right lateral rotation was to 30 degrees with pain.  On repetitive motion, flexion was limited to 50 degrees.  An MRI revealed broad based disc disease at L4/5 and L5/S1, more pronounced at the L5/S1 level with neural foraminal narrowing.

An MRI of the lumbar spine taken at a VA facility in February 2007 revealed some post-surgical change but otherwise was normal.  The interpreter found no disc herniations.

An October 2007 letter from L.E.A. reflects that the Veteran experienced pain in his lower back.

A VA neurology record from November 2007 reflects that the Veteran had lumbar flexion to 30 degrees and extension to 15 degrees.

In November 2007, J.P.O., the Veteran's father, commented that the Veteran's back pain caused him difficulty with walking, sitting, climbing stairs, driving, and sleeping.

In January 2008, the Veteran commented that he had spondylosis that was not considered in his claim.  He said that his forward flexion was limited to 30 degrees, and extension was limited to 10 degrees.

A VA neurology record from February 2008 reflects that the Veteran's lumbar flexion was limited to 20 degrees, and extension was limited to 10 degrees.

A lumbar discogram and CT scan taken at a private facility in March 2008 revealed a posterior annular tear at L4-5 and a grade 1 anterolisthesis and bilateral spondylosis at L5-S1.

On VA examination in March 2008, the Veteran rated his lower back pain as a 7 on a 0 (low) to 10 (high) pain scale.  Forward flexion was to 60 degrees and 55 degrees on repetitive motion.  Extension was to 20 degrees and 18 degrees on repetitive motion.  Left and right lateral flexion was to 25 degrees and 22 degrees on repetitive motion.  Left and right lateral rotation was to 24 degrees and 22 degrees on repetitive motion.  Repetitive motion increased the level of pain to 9.

In April 2008, the Veteran commented that he experienced extreme pain in his lower back.  He indicated that he was unable to remain in the same position for 10 minutes without experiencing an increase in pain.

In July 2008, the Veteran underwent an L5-S1 transforaminal lumbar interbody fusion with pedicle screw fixation at a VA facility.

On VA examination in December 2008, it was noted that the Veteran had lower back pain that rated about a 6 on a 0 (low) to 10 (high) pain scale.  Flexion was to 50 degrees.  Repetitive motion limited flexion to 45 degrees with pain at 35 degrees.  Extension was to 22 degrees with pain at 18 degrees.  Right and left lateral flexion was to 22 degrees with pain at 18 degrees.  Right and left lateral rotation was to 22 degrees with pain at 16 degrees.  The Veteran experienced flare-ups.  No periods of incapacitation were noted.  

Considering the pertinent evidence, the Veteran's overall disability picture, and the benefit of the doubt doctrine, the Board finds that a disability rating of 40 percent, but no higher, for the Veteran's lumbar spine disability is warranted throughout the entire period of appeal when considering DeLuca factors.

First addressing the General Rating Formula, the Board notes that, pertinent to the current claim for increase, the Veteran's demonstrated range of motion, without consideration of DeLuca factors, has not consistently met the requirements for a 40 percent rating.  In this regard, as reflected in the September 2005, March 2008, and December 2008 VA examination reports, the Veteran had forward flexion of the thoracolumbar spine to 55, 60, and 50 degrees respectively without the consideration of pain.

Notwithstanding this evidence, the Board may consider awarding a higher rating based on functional loss due to pain on motion and use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The evidence of record documents the Veteran's consistent and credible reports of ongoing severe pain throughout the appeal period, and the all of the VA examiners noted that the Veteran did in fact have pain on range of motion testing.  In fact, the September 2005 VA examiner indicated that when pain was considered, forward flexion was limited to 21 degrees.  In the most recent VA examination report, it was confirmed that the Veteran's muscle spasm and tenderness was severe enough to be responsible for an abnormal gait or abnormal spinal contour.  A VA neurology record from November 2007 reflects that the Veteran had lumbar flexion to 30 degrees.  Another neurology record from February 2008 reflects that the Veteran's lumbar flexion was limited to 20 degrees.  Accordingly, the Board finds that a rating of 40 percent, but no higher, is warranted for residuals, lumbar strain, throughout the period of appeal, when considering DeLuca factors and when giving the Veteran the benefit of the doubt.

The record does not reflect, and the Veteran does not assert, that any part of his spine is ankylosed.  Additionally, although there is evidence of IVDS, in any given 12-month period throughout the period of appeal, no more than three days of incapacitating episodes was reported.  Thus, a rating in excess of 40 percent is not warranted under the General Rating Formula.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  However, as noted above, the Veteran has already been awarded a separate disability rating for his right leg radiculopathy, and that portion of his appeal was satisfied by means of a February 2009 RO rating decision.  Thus, no further consideration is necessary at this time under Note (1).

Right Shoulder Disability

As the Veteran is right-handed, his right shoulder disability affects his major extremity.

Under Diagnostic Code 5201, when the major extremity is involved, a minimum rating of 20 percent is assigned for arm motion limited to shoulder level; a 30 percent rating is assigned for arm motion limited to midway between the side and the shoulder; and a maximum 40 percent rating is assignable for major shoulder limitation of motion to 25 degrees or less from the side.  See 38 C.F.R. § 4.71a.  

Standard ranges of shoulder motion are forward elevation (flexion) and abduction from 0 to 180 degrees, each (with shoulder level at 90 degrees); and external and internal rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I.

On VA examination in September 2005, the examiner noted that the right shoulder experienced instability, pain, stiffness, and weakness.  No episodes of dislocation, subluxation, or locking were noted.  The Veteran reported daily severe flare-ups.  Active forward flexion of the right shoulder was to 120 degrees with pain beginning at 101 degrees.  Passive forward flexion was to 105 degrees with pain beginning at 85 degrees.  Active abduction was to 115 degrees with pain beginning at 102 degrees.  Passive abduction was to 121 degrees with pain beginning at 93 degrees.  Active internal rotation was to 40 degrees with pain beginning at 30 degrees.  Passive internal rotation was to 44 degrees with pain beginning at 30 degrees.  Active external rotation was to 90 degrees with pain beginning at 77 degrees.  Passive external rotation was to 90 degrees with pain beginning at 84 degrees.  On repetitive motion, flexion was limited to 112 degrees.  No loss of a bone or part of a bone, recurrent dislocations, inflammatory arthritis, or ankylosis was found.

A VA orthopedic note from March 2007 reflects that the Veteran experienced clicking and popping in his right shoulder.  The examiner said that the right shoulder revealed no warmth, erythema, or effusion.  Forward flexion was to 110 degrees.  Adduction was to 100 degrees.  External rotation was to 40 degrees.  An X-ray was unremarkable.

An October 2007 letter from L.E.A. reflects that the Veteran experienced pain in his right arm.

In November 2007, J.P.O., the Veteran's father, commented that the Veteran's right shoulder interfered with day-to-day lifting and overhead activities.

In November 2007, a VA orthopedic provider noted that the Veteran had some tenderness and pain in his right shoulder.  Forward flexion was to about 120 degrees with pain at about 50 degrees.  Abduction was to 80 degrees.  External rotation was to 40 degrees.

In January 2008, the Veteran commented that he experienced daily pain and had an inability to reach above shoulder level.  He said that his right shoulder range of motion was limited to 45 degrees of flexion and abduction.

On VA examination in March 2008, the examiner noted that the Veteran had difficulty lifting his arms above his head.  It was further noted that the Veteran was unable to shovel.

An MRI of the right shoulder taken at a private facility in March 2008 revealed a prominent tear of the posterior glenoid labrum.  The interpreter also said that there may be a small area of subchondral cystic change or sclerosis adjacent to the tear.

In April 2008, the Veteran commented that he was only able to raise his right arm to the height of a doorknob, or about 45 degrees.  He said that his active range of motion was limited by the strength and function of his shoulder muscles along with pain.  He stated that earlier range of motion findings that showed a larger range of motion were based on passive findings, not active findings.  He indicated that he had not had 120 degrees of flexion or 80 degrees of extension in a very long time.  

A VA orthopedic note from June 2008 reflects that the Veteran had active forward flexion of the right shoulder to 90 degrees with pain.  Abduction was to 90 degrees with pain.  External rotation was to 80 degrees with pain.  A September 2008 VA record reflects that the Veteran experienced pain in his right shoulder.  Active forward flexion and abduction was to 90 degrees.  Passive forward flexion was to 140 degrees, and passive abduction was to 130 degrees.  A January 2009 VA record reflects that the Veteran had active forward flexion to 130 degrees and passive forward flexion to 170 degrees.

The aforementioned evidence reflects that the Veteran's service-connected right shoulder disability has been manifested by pain and limited motion of the right arm.  Clearly, the Veteran's right shoulder motion has been limited by pain.  However, even with pain, on examination, the Veteran has been able to raise his arm well above midway between the side and shoulder level on abduction and forward flexion.  The Veteran has described having a limitation of right arm motion to 45 degrees from his side, but the VA medical records to not substantiate his allegation.  The objective medical evidence of record has consistently shown, even accounting for pain, the Veteran's active shoulder flexion has been at least to 90 degrees throughout the period of appeal.  Even if the Board was to assume that, on occasion, the Veteran may experience additional functional loss of the shoulder in addition to that shown objectively in connection with flare-ups, there simply is no objective showing that during such times, his pain is so disabling as to result in right arm motion being limited to midway between the side and shoulder level, so as to warrant the 30 percent rating under Diagnostic Code 5201.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, arthritis, ankylosis, or impairment of the clavicle and scapula are not shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5200, 5203.  Additionally, recurrent dislocation of the humerus and malunion of the humerus, and loss of head, nonunion, and fibrous union of the humerus are not shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  The disability also has not been shown to involve any factors that warrant evaluating the disability under any other provision of VA's rating schedule.

Conclusion

The Board has also carefully considered the Veteran's contentions that his lumbar spine and right shoulder disabilities interfere with his employment.  However, pain and some degree of interference with employment are accounted for within the ratings currently assigned for the disabilities in question.  The Board recognizes that service connection is in effect for multiple disabilities, and the Veteran has been in receipt of a total disability rating based on individual unemployability since September 6, 2006.

Consideration has also been given regarding whether the schedular evaluation are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, referral for extraschedular consideration is not in order here.


(CONTINUED ON NEXT PAGE)



ORDER

A higher disability rating of 40 percent, but no higher, effective July 1, 2005, for a lumbar spine disability, is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A disability rating in excess of 20 percent for a right shoulder disability is denied.


REMAND

Under the General Rating Formula for Diseases and Injuries of the Spine, Note (1), VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical spine disability.  In this regard, the Board notes that a nerve conduction study conducted by a private facility in December 2007 revealed evidence of mild remote right cervical radiculopathies.  However, any neurological symptoms attributable to the Veteran's service-connected cervical spine disability have not been evaluated by a VA examiner.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Thus, on remand, the Veteran should be afforded a neurological examination in order to ascertain the neurological symptoms attributable to his service connected cervical spine disorder.

The Board further notes that service connection is in effect for right ulnar nerve entrapment.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2010).  The Board emphasizes that the neurological examination performed on remand should differentiate the symptoms attributable to the Veteran's cervical spine disability from the symptoms attributable to the Veteran's ulnar nerve entrapment so as to avoid pyramiding.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service connected disabilities that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  Any such records must be obtained and associated with the claims folder.  If any identified private records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  After the receipt of any additional medical records obtained in accordance with this remand, the RO should schedule orthopedic and neurological examinations to ascertain the current severity of the Veteran's service connected cervical spine disorder.  The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed.  All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in a written report.

(A) The examiner should provide data as to the range of motion for the cervical spine, specifically identifying any excursion of motion accompanied by pain.  

(B) The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.  

(C) The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or flare-ups (if the Veteran describes flare-ups).  

(D)  In addition, the examiner should quantify the number of weeks of incapacitating episodes (a period of acute signs and symptoms due to intevertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months.

(E)  The examiner should also indicate whether there are neurological problems and/or neurologic abnormalities shown to be related to the cervical spinal pathology and if so, identify the nerves involved and severity of involvement.  The examiner is requested to differentiate between neurological problems associated with the cervical spine disability and neurological problems associated with the ulnar nerve entrapment.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  Adjudication of the claim for a higher disability rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


